Citation Nr: 0835694	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to service connection for a breathing disability, 
to include on a secondary basis.

Entitlement to a rating in excess of 40 percent for status 
post burst fracture of L1 with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to August 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

In January 2008, a videoconference hearing before the 
undersigned acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.  

The Board notes that at the videoconference hearing the 
veteran raised a claim for service connection for a cervical 
spine disability.  This claim is referred to the RO for the 
appropriate action.  

The veteran and his representative also appear to be raising 
another issue involving a claim of clear and unmistakable 
error (CUE) in a prior rating decision for not addressing the 
veteran's thoracic and cervical spine disabilities in 
conjunction with the rating for status post burst fracture L1 
with degenerative joint disease.  A clarification regarding 
what, if any, CUE claim is being made should be done prior to 
undertaking any development action in accordance with this 
proposed matter.


FINDINGS OF FACT

1.  The veteran is not diagnosed with any breathing 
disability.

2.  The veteran's status post burst fracture of L1 with 
degenerative joint disease is manifested by forward flexion 
of the thoracolumbar spine to 30 degrees or less; there is no 
evidence of ankylosis of the thoracolumbar spine, any 
significant neurological impairment of either lower 
extremity, or any incapacitating episodes requiring bed rest 
prescribed by a physician.


CONCLUSIONS OF LAW

1.  Breathing disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Breathing disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.310(a) (2007).

3.  The criteria for an evaluation in excess of 40 percent 
for status post burst fracture of L1 with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) defines VA's duty to assist a claimant in the 
development of a claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim and what subset of the necessary 
information or evidence, if any, the claimant is to provide 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in letters dated in August 2005 and March 2006, 
which were issued prior to the respective decisions on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The March 2006 letter provided examples of 
the types of evidence to submit to support the claims, and VA 
examinations addressed how the veteran's symptoms impact his 
social and occupational activities.  Finally, the March 2006 
letter advised the veteran of the types of evidence to 
submit, such as statements from his doctor, statements from 
other individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, the letter advised the veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms, and of the 
evidence the needed to establish an effective date.  Id.  The 
veteran was provided with the rating criteria to establish 
disability ratings for his service-connected disability in 
the August 2007 statement of the case.  

With regard to the increased rating claim, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted for status post burst fracture 
L1 with degenerative joint disease was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there is no indication that there is 
other evidence to obtain.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claims, any question as to a disability rating or an 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for a breathing condition, which is due to a T-11 fracture.  
The veteran specifically complains that he has difficulty 
catching his breath due to the pain of exhaling.  

The service treatment records do not show any evidence of any 
breathing or pulmonary problems.  The post-service medical 
evidence consists of multiple VA examinations and VA progress 
notes which clearly document the veteran's complaints 
regarding his breathing difficulties.  However, none of the 
medical evidence identifies a diagnosis or pathology behind 
the breathing difficulties.  

A January 2007 VA pulmonary clinic note states that the 
veteran's pulmonary function tests (PFTs) were difficult to 
interpret.  The technician noted "poor inspiratory effort."  
In fact, the FVC and FEV1 were both so substantially reduced 
(12-15 percent of predicted) as to render him a respiratory 
cripple, which he is clearly not.  The veteran described 
difficulties with back pain such that it limits his ability 
to exhale.  He described his weight as being about 50 pounds 
heavier than before his back injury.  He described his 
activity level as very limited, largely due to back pain.  He 
is a lifetime nonsmoker.  On exam, lung sounds were clear to 
auscultation and the chest wall was symmetric.  The veteran's 
pattern of breathing seemed shallow; however, he was able to 
take big appropriate breaths with exertion.  Imaging films 
were normal.  The examiner further stated that he was unable 
to identify a pulmonary parenchymal issue and did not 
appreciate any respiratory muscle weakness on exam.  The VA 
examiner stated that deconditioning is a substantial 
component of the veteran's symptoms.  Exercise, in terms of 
aerobic activity, and weight loss were recommended.  

An April 2007 VA pulmonary diagnostic study report notes that 
the technician indicated uncertainty about the degree of 
effort put forth by the veteran during testing.  The 
interpretation was severe obstructive ventilatory defect with 
a significant response to bronchodilators by ATS criteria.  
Lung volumes were at the lower limit of normal.  Gas transfer 
was normal.  Clinical correlation suggested that the pattern 
seen is unusual.  Neuromuscular disease work-up was 
recommended.  

The May 2007 VA examiner noted that there was no history of 
trauma to the respiratory system or the respiratory system 
neoplasm, no history of pneumothorax, and no history of 
emphysema, asthma or hemoptsis.  The veteran complained of 
dyspnea on severe exertion.  There was no complaint of 
dyspnea at rest, or on mild or moderate exertion.  There were 
no abnormal respiratory findings, no chest wall scarring, and 
no deformity of the chest wall.  On exam, pulse oximetry 
showed saturated oxygen at 97 to 99 percent at rest and with 
exercise, including walking 3/4 the length of the building 
and up and down one flight of stairs.  Chest x-rays were 
normal.  No acute cardiopulmonary process was found.  PFTs 
from January 2007 were noted to be uninterpretable because of 
poor effort by the veteran.  The examiner noted that there 
was no evidence of cor pulmonale, pulmonary hyptertension, or 
RVH.  It was noted that a separate pulmonary exam was to be 
scheduled.  

The June 2007 VA pulmonary exam report notes that the veteran 
had no history of asthma, but that he had seasonal allergies.  
The veteran gave a history of dyspnea that began in February 
2006.  Physical exam revealed that diaphragmatic excursion 
was limited.  Lung sounds were clear, but, the veteran could 
not exhale forcefully.  The veteran's resting pulse oximetry 
was noted to be 97 percent.  He ambulated up one flight of 
stairs at a normal pace and walked approximately 300 meters 
with his heart rate rising appropriately and the oxygen 
saturation actually climbing to 98 percent.  The examiner 
noted that the January 2007 x-ray studies showed that lung 
volumes were on the low side of normal.  The examiner stated 
that the veteran was morbidly obese with a large neck and 
significant compromise of his upper airway, suggesting that 
sleep apnea may be a possible diagnosis.  His pulmonary 
tests, thought abnormal, were generally uninterpretable.  The 
veteran admitted that he could not cooperate with such 
testing because of the back pain involved.  The VA examiner 
opined that the veteran ". . . has a perception of dyspnea 
related to his thoracic and lumbar musculoskeletal pain."  
The examiner stated that the veteran did not have any 
intrinsic heart or lung disease that was causing dyspnea.  
However, the veteran had not been fully evaluated for other 
conditions, such as interstitial lung disease, chronic 
thromboembolic disease, pulmonary hypertension, neuromuscular 
disease, diaphragm and neurological problems, or sleep apnea.  
The examiner closed by pointing out that deconditioning and 
morbid obesity can, in and of themselves, cause a subjective 
sensation of dyspnea.

A July 2007 VA exam report notes that no neuromuscular 
disease was found and no further neuromuscular testing is 
needed.  The examiner also opined that there was no evidence 
of sleep apnea.  Additionally, chest fluoroscopy revealed 
unremarkable diaphragmatic movement.  The diagnosis was 
dyspnea due to morbid obesity and deconditioning.  

These findings essentially show that the veteran does not 
suffer from a breathing disability or a pulmonary disability.  
The June 2007 VA examiner agreed that the veteran could not 
forcefully exhale and stated that the veteran perceived that 
he had dyspnea due to his back disability.  However, his 
painful exhalation is not a disability for which compensation 
may be granted.  The Board understands the veteran's 
contentions and sympathizes with his plight.  However, pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In sum, despite the documentation that the veteran 
experiences pain during exhalation, so much so that he cannot 
fully cooperate with the pulmonary function testing, there 
has never been a true diagnosis of any disability of the 
respiratory system.  Therefore, service connection is not 
warranted for a breathing disability.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  

Note 1 to this Code provides that for the purposes of 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  

A lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242.  An intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal thoracolumbar forward flexion is 0 
to 90 degrees, extension is from 0 to 30 degrees, left and 
right lateroflexion is from 0 to 30 degrees, and left and 
right lateral rotation is from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

With respect to whether the veteran is entitled to a higher 
rating for limitation of motion of the lumbosacral spine, the 
Board notes that 40 percent is the maximum evaluation under 
the criteria for limitation of motion.  Although an 
evaluation in excess of 40 percent is authorized for 
unfavorable ankylosis, the medical evidence consistently 
shows that the veteran retains useful motion of his 
lumbosacral spine.  

The Board has also considered whether the veteran could 
receive a higher rating under a different diagnostic code but 
has found none.  In this regard, the veteran has not alleged 
that he experiences any incapacitating episodes of 
intervertebral disc syndrome requiring bed rest nor is there 
any evidence of any incapacitating episode of intervertebral 
disc syndrome.  The evidence reflects that the veteran is 
currently unemployed because he quit his job as a 
registration clerk in order to stay home and take care of his 
children during the summer before he starts evening school 
full-time.  The veteran is currently in college studying 
accounting, which is a sedentary job.  The veteran stated at 
the videoconference hearing before the undersigned that he is 
concerned about his ability to work in this field long-term 
due to his back problems.  The May 2007 VA examiner opined 
that the veteran's thoracic condition has a significant 
effect on his occupation in terms of lack of stamina, 
weakness or fatigue, and pain.  The examiner also noted a 
moderate-to-severe effect on his coursework.  However, the 
veteran indicated that prior to quitting his job, he had not 
missed any work due to his back condition.  Regardless, the 
Board is of the opinion that any effect the disability has on 
the veteran's employment would not amount to incapacitating 
episodes of intervertebral disc syndrome having a duration of 
at least six weeks during the past twelve months.

Moreover, although there were some complaints of radiating 
pain, no diagnosis of radiculopathy was ever made and at the 
videoconference hearing before the undersigned the veteran 
testified that the earlier complaints stemmed from an 
isolated incident when he slipped on a curb.  He stated that 
he does not typically have radiating pain.  Therefore, the 
veteran is not entitled to a separate, compensable rating for 
neurological impairment in either lower extremity.  

Accordingly, the veteran is not entitled to a higher rating 
for this disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

At no time during the appeal period has the veteran's status 
post burst fracture L1 with degenerative joint disease been 
manifested by greater disability than contemplated by the 
currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the veteran's status 
post burst fracture L1 with degenerative joint disease 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

Entitlement to service connection for a breathing disability, 
to include on a secondary basis, is denied.

Entitlement to a rating in excess of 40 percent for status 
post burst fracture of L1 with degenerative joint disease is 
denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


